Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 – 20 are pending.
Any references to applicant’s specification are made by way of applicant’s U.S. pre-grant printed patent publication.

Election/Restrictions

Claims 3 – 14 and 16 – 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/18/21.
The examiner respectfully notes that the applicant’s arguments for traversal are unpersuasive for the following reasons:
Applicant argues or alleges essentially that:
…
… Because the Examiner has already indicated that claims 1-3, 7-9, and 13-20 were generic, it is not clear how searching them could present a “serious burden” on the Examiner. Thus, a second restriction requirement is improper.

The Restriction is improper because the Restriction Requirement does not indicate why there would be a serious burden, especially since the claims were already indicated to be generic. …
…
(Remarks, pg. 7, 8)

Examiner respectfully responds:
The examiner respectfully disagrees.  Upon a more in depth review of the applicant’s disclosure, it has been determined that each of the separately and distinctly disclosed clauses (“Clause 2”, “Clause 3”, “Clause 4”, “Clause 5”, “Clause 7”, “Clause 10”, “Clause 13”, “Clause 16”, “Clause 17”, “Clause 18”, and “Clause 19”) are independent and distinct species, and the reasons for such consideration was provided to the applicant.  While the examiner notes the applicant’s disagreement, the examiner points out that there is no evidence of record that the species in question are patentably indistinct or obvious variants of each other.  Furthermore, the applicant fails to submit or identify evidence showing the species to be obvious variants, and thus patentably indistinct as alleged.  

Applicant argues or alleges essentially that:
…
… However, no indication is provided in the Restriction for how or why any of these reasons might apply in the particular circumstances of the present claims. For example, two potential reasons given, such as “the species have acquired a separate status” and “the 
…
 (Remarks, pg. 8)

Examiner respectfully responds:
The examiner respectfully notes that the applicant’s remarks are unpersuasive because the separate status and fields of search are self-evident from a consideration of the mutually exclusive and materially distinct subject matter recited within each of the claims.  As noted within the restriction requirement, there is no evidence of record that the species are obvious variants and the applicant does not submit or identify any evidence showing such.


Applicant argues or alleges essentially that:
…
… Nor does the Restriction Requirement provide any indication how or why “prior art applicable to one species would not likely be applicable to another invention” or how or why “the species are likely to raise different non-prior art issues.” These reasons do not appear to apply to the current claims, and even if they did, the Restriction is deficient for failing to point out how or why these reasons might apply.
…
(Remarks, pg. 8)

Examiner respectfully responds:
The examiner respectfully notes that the applicant’s remarks are unpersuasive because the likelihood for the need to apply different prior art and the need to raise different non-prior art issues is self-evident from a consideration of the mutually exclusive and materially distinct subject matter recited within each of the claims.  As noted within the restriction requirement, there is no evidence of record that the species are obvious variants and the applicant does not submit or identify any evidence showing such.

Applicant argues or alleges essentially that:
…
The Restriction on page 3 indicates that “the species as claimed have a materially different mode of operation and are mutually exclusive in subject matter” (emphasis added). However, it is not clear why the subject matter of each of these groups is believed to be mutually exclusive. For example, … These elements do not appear to be mutually exclusive. Thus, the Restriction Requirement has not shown that the groups are mutually exclusive, and the Restriction is improper.
…
(Remarks, pg. 8, 9)

Examiner respectfully responds:
The examiner respectfully disagrees, at least, for the reason that there is no evidence of record that the species in question are patentably indistinct or obvious .  


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards a “process having instructions”, i.e. software per se.  Computer instructions alone fails to fall within any statutory category of invention, and therefore the claim is non-statutory. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasiliadis et al. (Vasiliadis), “PixelVault: Using GPUs for Securing Cryptographic Operations”.

Regarding claim 1, Vasiliadis discloses:
A peripheral device package for use in a host computing device (e.g. Vasiliadis, fig. 1: GPU), the peripheral device package comprising: a plurality of compute elements (e.g. Vasiliadis, fig. 1: multiprocessors N, streaming processors SP); a plurality of resources shared by the plurality of compute elements (e.g. Vasiliadis, fig. 1, fig. 3; sect. 4 – memory, registers, cache, keys, secrets, and sensitive information);
a datastructure stored in a hidden memory of the peripheral device package (e.g. Vasiliadis, fig. 3:KeyStore, Registers; sect. 4, par. 1; sect. 4.4, par. 4 – herein, a keystorage structure may be encrypted in memory [i.e. “hidden”] or stored directly within un-addressable memory [i.e. “hidden”]), the data structure holding metadata about ownership of resources of the peripheral device package by a plurality of user runtime processes of the host computing device which use the compute elements (e.g. , at least one of the user runtime processes being a secure user runtime process (e.g. fig. 3 – user processes may be for performing a security function, e.g. SSL); 
a command processor configured to use the datastructure to enforce isolation of the resources used by the secure user runtime process (e.g. Vasiliadis, fig. 1, gpu processor; par. 5, 6 – the gpu securely handles keys and secrets within the keystore, such that malicious processes cannot access the key and secrets of another process). 

Regarding claim 2, Vasiliadis discloses:
wherein the command processor receives commands from the user runtime processes via a driver of the peripheral device package, the driver being in the host computing device (e.g. Vasiliadis, fig. 2; sect. 2.3; sect. 5: NVIDIA or CUDA driver), and wherein the command processor receives the commands after specification of resources in the commands made by the driver (e.g. Vasiladis, sect. 2.2, par. 1,2 – herein the host driver continuously communicates commands to the gpu);
and wherein the command processor is configured to return responses to the received commands for authentication by the user runtime process (e.g. Vasiliadis, sect. 2.2: par. 1, 2; fig. 3:response – the gpu responds to the commands of the user runtime process within the host). The examiner notes that the recitation “for authentication by the user runtime process” represents only an intended use recitation, and does not limit the claimed device to any structure or functional limitation of authenticating the response.

Claim 15 is a program claim essentially corresponding to the above limitations, and they are rejected, at least, for the same reasons.  Furthermore because:
Regarding claim 15, Vasiliadis discloses:
A computer-implemented secure user runtime process having instructions for execution on a peripheral device package of an untrusted host computing device, the secure user runtime process comprising: sending commands via the untrusted host to a command processor of the peripheral device package (e.g. Vasiliadis, fig. 3: request), the commands using a datastructure in a hidden memory of the peripheral device package (e.g. Vasiliadis, fig. 3:KeyStore, Registers; sect. 4, par. 1; sect. 4.4, par. 4 – herein, a keystorage structure may be encrypted in memory [i.e. “hidden”] or stored directly within un-addressable memory [i.e. “hidden”]) to enforce isolation of resources of the peripheral device package used by the secure user runtime process (e.g. Vasiliadis, fig. 1, gpu processor; par. 5, 6 – the gpu securely handles keys and secrets within the keystore, such that malicious processes cannot access the key and secrets of another process).   

Claim 20 is an apparatus claim essentially corresponding to the above limitations of claims 1, 2, and 15, and it is rejected, at least, for the same reasons.  





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See Notice of References Cited.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495